         Case 1:18-cv-12077-JGK Document 12 Filed 01/03/19 Page 1 of 15



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 HISPANIC FEDERATION, ALIANZA                   )
 NACIONAL DE CAMPESINAS,                        )
 GREENLATINOS, LABOR COUNCIL                    )
 FOR LATIN AMERICAN                             )
 ADVANCEMENT, NATIONAL                          )
 HISPANIC MEDICAL ASSOCIATION,                  )
 and SOUTHWEST ENVIRONMENTAL                    ) Case No. 18-12077
 CENTER,                                        )
                                                )
                  Plaintiffs,                   ) COMPLAINT FOR DECLARATORY
                                                ) AND INJUNCTIVE RELIEF
                      v.                        )
                                                )
 UNITED STATES DEPARTMENT OF                    )
 THE AIR FORCE,                                 )
                                                )
                  Defendant.                    )


            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

                                      INTRODUCTION

       1.     Plaintiffs Hispanic Federation, Alianza Nacional de Campesinas, GreenLatinos,

Labor Council for Latin American Advancement, National Hispanic Medical Association, and

Southwest Environmental Center (collectively, “Plaintiffs”) assert violations of the Freedom of

Information Act (“FOIA”), 5 U.S.C. § 552, by Defendant United States Department of the Air

Force (“Air Force”) for improperly withholding requested agency records concerning toxic waste

sites at Goodfellow Air Force Base (“Goodfellow”), as well as plans to construct semi-

permanent immigration detention camps at Goodfellow that may be in proximity to toxic waste

sites. The Trump Administration has proposed to house as many as 7,500 immigrant children at

Goodfellow as part of its “zero-tolerance” immigration policy.


                                                1
          Case 1:18-cv-12077-JGK Document 12 Filed 01/03/19 Page 2 of 15



         2.    Like many military bases, Goodfellow is known to have areas where toxic

substances have been stored and/or disposed of over many years. However, neither the Air

Force nor the U.S. Department of Health and Human Services (“HHS”) have released detailed

information about the locations of these proposed camps, their proximity to the potential

environmental hazards on the base, nor the potential harm to children detained there.

         3.    On August 8, 2018, Plaintiffs submitted a FOIA request to the Air Force for

records related to environmental hazards and the proposed detention camps at Goodfellow.

Additionally, Plaintiffs asked that the FOIA requests be processed on an expedited basis pursuant

to 32 C.F.R. § 286.8(e) in light of the imminent threat to lives and physical safety of the children

who would be detained in these proposed camps, and the substantial humanitarian interests at

stake.

         4.    On August 23, 2018, the Air Force granted Plaintiffs’ request for expedited

processing, agreeing to release the records “as soon as practicable,” as required by FOIA, 5

U.S.C. § 552(a)(6)(E)(iii), and U.S. Department of Defense (“DOD”) regulations, 32 C.F.R. §

268(e)(1). Specifically, the Air Force acknowledged that releasing the requested records would

serve a humanitarian need.

         5.    The Air Force referred Plaintiffs’ FOIA request to the Goodfellow Air Force Base

FOIA Office and other U.S. Department of Defense (“DOD”) components for processing, and

directed plaintiffs to certain publicly available documents. The Air Force indicated that

Goodfellow would process and produce the bulk of the requested documents.

         6.    Despite having agreed to process Plaintiffs’ FOIA request on an expedited basis,

the Air Force has not provided any records that were not already publicly available to Plaintiffs

in response to the request.
                                                 2
         Case 1:18-cv-12077-JGK Document 12 Filed 01/03/19 Page 3 of 15



       7.      The Air Force has failed to provide Plaintiffs with a complete and lawful response

to their FOIA request within the timeframe required by FOIA.

                                 JURISDICTION AND VENUE

       8.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and

5 U.S.C. § 552(a)(4)(B).

       9.      Venue is proper in this district because plaintiff Hispanic Federation resides and

has its principal place of business in this judicial district. 5 U.S.C. § 552(a)(4)(B).

                                             PARTIES

       10.     Plaintiff Hispanic Federation (“HF”), founded in 1990, is one of the nation’s

leading Latino nonprofit membership organizations with 100-plus member organizations. With

headquarters in New York, offices in Washington, D.C., Connecticut, Florida, and Puerto Rico,

and a program footprint in 20 states with significant Latino and immigrant populations, HF

works to support Hispanic and immigrant families and strengthen Latino institutions in the areas

of education, health, immigration, civic engagement, economic empowerment, and the

environment.

       11.     HF has worked for years using both legislative and grassroots advocacy to support

passage of immigration policies that are humane and that provide solutions to fix our broken

immigration system. As co-chair of both the Energy and Environment and Immigration

Committees of the National Hispanic Leadership Agenda, a broad coalition of 46 national Latino

organizations, HF has been a leading Latino voice in rapid response efforts regarding anti-

immigrant legislation as well as legislation that causes environmental harm. HF has been present

at every major mobilization in support of Dreamers in Washington, D.C., and, most recently,

participated in protests at the El Tornillo Detention Center in El Paso, Texas.
                                                  3
         Case 1:18-cv-12077-JGK Document 12 Filed 01/03/19 Page 4 of 15



       12.     HF is a nonprofit organization with a mission to protect and promote the public

interest especially as it relates to immigrant and Latino communities. HF has extensive outlets

for public education and information dissemination and intends to make any information

received available to its constituents, and to the broader public, as widely as possible, and at no

charge. HF intends to use its mailing lists, social media platforms, website, and broad network

of member organizations, political colleagues and press to disseminate information it receives.

       13.     Alianza Nacional de Campesinas (“Alianza”) is a national farmworker women’s

organization that was founded in 2011 to address and advance the rights of more than 700,000

farmworker women in the United States through its national coalition. Since it was founded in

2011, Alianza has called for the fair treatment of immigrant women and children, including

refugees and asylees, improved immigration protections and more expedient processing of

immigration petitions for those seeking relief.

       14.     As a part of its immigration advocacy efforts, Alianza has been a part of a broad

coalition that has advocated closing family detention centers, and it has raised concerns about

violence against immigrant women and children in immigration detention. Most recently, it has

called on the U.S. Government to respect the rights afforded to refugee and asylum seekers as

provided under U.S. immigration law, and it has repeatedly raised its concerns about the safety

of the immigrant children who have been separated from their parents under the Trump

Administration’s “zero tolerance” policy.

       15.     Alianza is a non-profit, social good organization. Alianza intends to share the

information that it obtains through this request to educate farmworker women and other

community members. Alianza will disseminate this information through its social media

platforms and through direct educational efforts with its members across the country, including
                                                4
         Case 1:18-cv-12077-JGK Document 12 Filed 01/03/19 Page 5 of 15



members living in and around Goodfellow who may be directly impacted by the construction of

these camps. Alianza will also disseminate this information to its media contacts and through

mass distribution using its mailing list, among other efforts.

       16.     GreenLatinos is a national nonprofit organization that convenes a broad coalition

of Latino leaders committed to addressing national, regional and local environmental, natural

resources and conservation issues that significantly affect the health and welfare of the Latino

community in the United States. GreenLatinos seeks to provide an inclusive table at which its

members establish collaborative partnerships and networks to improve the environment; protect

and promote conservation of land and other natural resources; amplify the voices of minority,

low-income and tribal communities; and train, mentor, and promote the current and future

generations of Latino environmental leaders for the benefit of the Latino community and beyond.

       17.     GreenLatinos has demonstrated the ability and clear intent to timely disseminate

information received from this FOIA request to a broad audience of persons interested in the

subject – including its members, national and local ally organizations who have significant

memberships and constituencies interested in this issue, and members of the media who regularly

cover immigrant detention. In addition, GreenLatinos has the ability and intent to share the

information it obtains to the public by means of email, website posts, social media posts, and in-

person communication including at the organization’s National Summit.

       18.     Labor Council for Latin American Advancement (“LCLAA”) is the leading

national organization for Latino(a) workers and their families. LCLAA was born in 1972 out of

the need to educate, organize and mobilize Latinos in the labor movement and has expanded its

influence to organize Latinos in an effort to impact workers’ rights and their influence in the

political process. LCLAA represents the interest of more than 2 million Latino workers in the
                                               5
         Case 1:18-cv-12077-JGK Document 12 Filed 01/03/19 Page 6 of 15



American Federation of Labor-Congress of Industrial Organizations (AFL-CIO), the Change to

Win Federation, Independent Unions and all its membership.

       19.     LCLAA is a non-profit organization with a mission to defend and work for

immigrant and working family rights. LCLAA plans to disseminate this information for free

through its 52 chapters in 23 states, thus further helping to inform the public across the country

about this crucial issue. LCLAA will also circulate this information through its social media

platforms, and will reach out to national and international media outlets.

       20.     National Hispanic Medical Association (“NHMA”) works to improve the health

of Hispanics through advocacy, leadership development and educational activities. The mission

of NHMA is to empower Hispanic physicians to lead efforts to improve the health of Hispanic

and other underserved populations. NHMA has been involved in advocacy concerning

immigration policy and the direct health implications of these policies for families that are

detained in government-funded detention centers. NHMA has called on Congress to fix these

issues and treat families that are currently detained with the dignity they deserve.

       21.     NHMA has the ability and intends to share information obtained from this FOIA

request through its social media networks and its networks via email and its monthly newsletter.

       22.     Southwest Environmental Center (“SWEC”) is a non-profit conservation

organization dedicated to the protection and restoration of native wildlife and their habitats in the

Southwest. Headquartered in Las Cruces, New Mexico, SWEC has more than 10,000 members

and online activists. SWEC’s members and staff live in or regularly visit the U.S.-Mexico

borderlands region in New Mexico and Texas and regularly use the myriad federal, state, and

local protected lands along the U.S.-Mexico border in New Mexico and Texas for hiking,


                                                  6
         Case 1:18-cv-12077-JGK Document 12 Filed 01/03/19 Page 7 of 15



camping, viewing and studying wildlife, photography, hunting, horseback riding, and other

scientific, vocational, and recreational activities.

        23.     SWEC has a long history of advocacy within the borderlands region, including

advocacy against border militarization and for the protection of human rights and the

environment of the Southwest. SWEC has taken a leading role in organizing protests against the

construction of a border wall along the U.S.-Mexico border, and has partnered closely with

human rights and immigration groups in this fight.

        24.     SWEC intends to disseminate any information it receives from this request

promptly to the public at large via social media. In addition, SWEC intends to draw attention to

this information at public events, in letters to editors, and through other means during the course

of its advocacy. SWEC will also share any information it receives with local government

officials in Las Cruces and Doña Ana County.

        25.     Plaintiffs use FOIA to obtain information from federal agencies in order to inform

their members and the public about immigration, public health, and environmental issues.

Plaintiffs regularly convey important information to their members and the public through

publications and press releases, as well as by publicly releasing information and documents

obtained through FOIA requests.

        26.     Plaintiffs bring this action on their own behalf and on behalf of their members.

Plaintiffs and their members have been and continue to be injured by Defendant’s failure to

timely respond to Plaintiffs’ request for documents within the timeframe mandated by FOIA.

The requested relief will redress these injuries.

        27.     The Air Force is a federal agency within the meaning of FOIA, 5 U.S.C. §

552(f)(1), and has possession or control of the records Plaintiffs seek in this action.
                                                  7
         Case 1:18-cv-12077-JGK Document 12 Filed 01/03/19 Page 8 of 15



                                   LEGAL BACKGROUND

       28.     Enacted in 1966, the Freedom of Information Act was designed to “encourage

public disclosure of information” in order to “‘ensure an informed citizenry.’” Am. Civil

Liberties Union v. Dep’t of Def., 543 F.3d 59, 66 (2d Cir. 2008) (citations omitted). To this end,

FOIA requires agencies of the federal government to release, upon request, information to the

public, unless one of nine specific statutory exemptions applies. 5 U.S.C. § 552(a)(3)(A). These

exemptions are narrowly construed, and the agency bears the burden of establishing the

applicability of each exemption as to each record for which it is claimed. See Milner v. Dep’t of

Navy, 562 U.S. 562, 565 (2011).

       29.     Upon receiving a FOIA request, an agency has twenty working days to respond

by determining whether responsive documents exist and whether the agency will release them. 5

U.S.C. § 552(a)(6)(A). Once a determination is made, FOIA further requires agencies to make

the requested records themselves “promptly available” to requesting parties. Id. § 552(a)(3)(A).

An agency may delay an initial determination by ten working days only if the agency can

demonstrate that it faces “unusual circumstances.” Id. § 552(a)(6)(B); 32 C.F.R. § 286.8(c).

       30.     Over and above these statutory mandates for all FOIA requests, FOIA requires

agencies to provide for expedited processing of requests for records in cases in which the

requestor demonstrates a compelling need. 5 U.S.C. § 552(a)(6)(E)(i); 32 C.F.R. § 286.8(e)(1).

A compelling need exists when the failure to obtain expedited processing could reasonably be

expected to pose an imminent threat to the life or physical safety of an individual, or when there

is an urgency to inform the public concerning an actual or alleged Government activity on a

request that is made by an individual primarily engaged in disseminating information. 5 U.S.C.

§ 552(a)(6)(E)(v); 32 C.F.R. § 286.8(e)(1)(i). In addition, DOD regulations require agency
                                                 8
         Case 1:18-cv-12077-JGK Document 12 Filed 01/03/19 Page 9 of 15



components to provide for expedited processing of requests for records if loss of substantial due

process rights is imminent, or if the failure to obtain expedited processing could reasonably be

expected to harm substantial humanitarian interests. 32 C.F.R. § 286.8(e)(1)(ii).

       31.     Upon receiving a request for expedited processing, an agency must provide a

determination of whether the request for expedited processing will be granted within 10 calendar

days after the date of the request. 5 U.S.C. § 552(a)(6)(E)(ii)(I); 32 C.F.R. § 286.8(e)(4). An

agency shall process as soon as practicable any request for records to which the agency has

granted expedited processing. 5 U.S.C. § 552(a)(6)(E)(iii); 32 C.F.R. § 286.8(e)(4).

       32.     If an agency withholds responsive records, in whole or in part, the burden is on

the agency to prove that an exemption applies and that it outweighs FOIA’s policy of disclosure.

See, e.g., 5 U.S.C. § 552(a)(4)(B); Halpern v. F.B.I., 181 F.3d 279, 287 (2d Cir. 1999).

       33.     Whenever an agency determines that a portion of a record should be withheld

under one of FOIA’s exemptions, the agency must still release to the public any portions of that

record that contain “reasonably segregable” non-exempt information. 5 U.S.C. § 552(b) (“Any

reasonably segregable portion of a record shall be provided to any person requesting such record

after deletion of the portions which are exempt under this subsection.”).

       34.     FOIA provides that the district court shall have jurisdiction “to enjoin [an] agency

from withholding agency records and to order the production of any agency records improperly

withheld from the complainant.” 5 U.S.C. § 552(a)(4)(B).

                                 FACTUAL BACKGROUND

       35.     In May 2018, the Trump Administration announced its “zero-tolerance”

immigration policy, under which the U.S. Government would take a stricter stance on illegal

crossings at the Mexico border, including increased detention of immigrants and separation of
                                                9
        Case 1:18-cv-12077-JGK Document 12 Filed 01/03/19 Page 10 of 15



children from their parents or guardians. In June 2018, the Trump Administration announced

that it would pursue plans to construct semi-permanent immigration detention camps at

Goodfellow to detain unaccompanied immigrant children who had crossed the southern border of

the United States.

       36.     In July 2018, the Air Force shared a draft Environmental Assessment for HHS’s

planned temporary detention camps at Goodfellow. These documents, drafted as part of the

environmental review procedures required by the National Environmental Policy Act (“NEPA”),

described HHS’s proposal to construct the temporary camps, for which the Air Force would

“provide approximately 70 contiguous acres of level and cleared land, erect temporary structures

to provide living and sleeping quarters for up to 7,500 unaccompanied children and work

facilities for approximately 7,500 HHS support staff for up to 180 days.” U.S. Dep’t of Air

Force, Draft Environmental Assessment for the U.S. Department of Health and Human Services.

Temporary Facilities for Sheltering Unaccompanied Children at Goodfellow Air Force Base,

Texas 2 (July 2018), https://www.goodfellow.af.mil/Portals/5/documents/DEA-HHS%20

Temporary%20Facilities%20at%20Goodfellow.pdf?ver=2018-07-06-171402-213, attached as

Exhibit A. The Environmental Assessment noted that the proposed camps were near at least two

sites that are known to be polluted with hazardous substances and are not yet remediated. Id. at

3-14 to -15.

       37.     On August 8, 2018, Plaintiffs submitted a FOIA request to the Air Force seeking

several categories of records including, but not limited to, records concerning known or

suspected toxic sites at Goodfellow that have the potential to cause dangerous human exposure to

toxic chemicals via air, water, and soil to immigrants detained at and to workers constructing

proposed detention camps at the military base. Plaintiffs requested records and studies related to
                                               10
        Case 1:18-cv-12077-JGK Document 12 Filed 01/03/19 Page 11 of 15



specific contaminated sites and their cleanup, as well as records that relate more directly to the

proposed detention camps, such as plans for the proposed camps, testing of environmental media

near the proposed camps, and communications between agencies concerning the camps. A copy

of the request is attached to this complaint as Exhibit B.

       38.     Plaintiffs also asked the Air Force to process their FOIA request on an expedited

basis pursuant to 32 C.F.R. § 286.8(e) in light of the urgent need to inform the public, the

imminent threat to the lives and physical safety of the families and children who would be

detained in these proposed camps, and the substantial humanitarian interests at stake.

       39.     Plaintiffs’ request for expedited processing was in conformance with the

requirements for such requests set forth in FOIA and DOD’s regulations, 32 C.F.R. § 286.8(e).

Plaintiffs urgently need the information to inform their members and the public about imminent

government plans to house thousands of immigrant families and unaccompanied minors at

Goodfellow. The failure to obtain the requested records on an expedited basis could reasonably

be expected to pose an imminent threat to the lives or physical safety of adults and children

housed in the temporary shelters at Goodfellow, and it could reasonably be expected to harm

substantial humanitarian interests. As Plaintiffs stated in their request, Goodfellow has

numerous areas under investigation where past military operations have contaminated soil, and

potentially water and air, with hazardous chemicals that can cause cancer, neurological damage,

and injury to major human organs. Furthermore, DOD is currently investigating these areas

pursuant to federal environmental requirements such as the provisions of the Superfund program,

but the contaminated and unsafe areas have not yet been remediated and the threat has not yet

been clearly delineated.


                                                 11
        Case 1:18-cv-12077-JGK Document 12 Filed 01/03/19 Page 12 of 15



       40.     On August 23, 2018, Plaintiffs received an acknowledgment letter from the Air

Force confirming receipt of their August 8, 2018 FOIA request. The letter granted Plaintiffs’

request for expedited processing, acknowledging that Plaintiffs “demonstrated that release will

serve a humanitarian need,” and stated that the Air Force would move Plaintiffs’ request “to the

top of the queue and will process it as expeditiously as practicable.” In the letter, attached as

Exhibit C, defendant also notified Plaintiffs that their FOIA request had been transferred to the

Air Force’s Goodfellow FOIA office for processing and direct response to Plaintiffs. In addition,

the Air Force referred the request to other DOD components for processing some categories of

requested documents and directed Plaintiffs to certain responsive documents that were already

publicly available on the Air Force Civil Engineer Center’s website.

       41.     On August 28, 2018, Plaintiffs received a letter from the Air Force’s Goodfellow

FOIA office acknowledging receipt of the transferred FOIA request. In the letter, attached as

Exhibit D, the Air Force stated that Plaintiffs’ request was being processed as a “complex

request” and therefore the agency estimated that the request would take 30 working days to

complete.

       42.     On October 9, 2018, Plaintiffs received a letter from the Air Force’s Goodfellow

FOIA office, stating that the Air Force needed more time to process the request, but anticipating

that the agency would produce the requested records within 14 days. A copy of the letter is

attached as Exhibit E.

       43.     On October 17, 2018, Plaintiffs received a letter from the Air Force’s Goodfellow

FOIA office, in which the Air Force purported to grant itself another extension, stating that the

agency needed more time and anticipating a response by October 24, 2018. A copy of the letter

is attached as Exhibit F.
                                                 12
        Case 1:18-cv-12077-JGK Document 12 Filed 01/03/19 Page 13 of 15



       44.     On November 6 and 8, 2018, Plaintiffs’ counsel made multiple attempts to contact

the Goodfellow FOIA office by phone to obtain an update on the status of Plaintiffs’ FOIA

request, but counsel’s phone calls and voicemails were never returned.

       45.     On November 9, 2018, more than two weeks after the Air Force’s self-extended

October 24 deadline, Plaintiffs’ counsel emailed the Goodfellow FOIA Office to seek an update

on the status of the FOIA request.

       46.     On November 13, 2018, a Goodfellow FOIA officer responded by email:

       I expect to have your FOIA request 2018-03833-F completed and any applicable
       information to you shortly. We had a lot of personnel shift around to other
       assignments and I only recently took over the GAFB FOIA program. Let me get
       the paperwork put together and I expect to have it to you within a week.

A copy of the email is attached as Exhibit G.

       47.     On November 28, 2018, more than two weeks after the Goodfellow FOIA

officer’s email, Plaintiffs’ counsel contacted the Goodfellow FOIA officer via phone to inquire

about the status of the FOIA request. The Goodfellow FOIA officer stated that the responsive

records still had to go through a “legal review” and then a final review by the “IDA” before the

records could be released. As a result, the Goodfellow FOIA officer estimated that the

production of responsive records would not be completed for another “1-2 weeks.”

       48.     As of the date of this filing, more than four months after submitting their FOIA

request, and more than three months since the Air Force granted Plaintiffs’ expedited processing

request, Plaintiffs have yet to receive any records from the Air Force that were not already

publicly available.




                                                13
        Case 1:18-cv-12077-JGK Document 12 Filed 01/03/19 Page 14 of 15



                                       CLAIM FOR RELIEF

       49.      Plaintiffs re-allege and incorporate the allegations of all preceding paragraphs of

this Complaint as if fully set forth herein.

       50.      Despite granting Plaintiffs’ request for expedited processing, the Air Force has

failed to respond to Plaintiffs’ FOIA request “as soon as practicable,” as required by FOIA, 5

U.S.C. § 552(a)(6)(E)(iii), and DOD regulations, 32 C.F.R. § 286.8(e)(1).

       51.      By failing to release records responsive to Plaintiffs’ August 8, 2018 FOIA

request within the timeframe required by the statute even for non-expedited requests, see 5

U.S.C. § 552(a)(3)(A) & (a)(6), and DOD regulations, 32 C.F.R. § 286.8(c), the Air Force has

violated FOIA's mandate to “promptly” release agency records to the public.

       52.      The Air Force has wrongfully withheld the requested records from Plaintiffs.

       53.      FOIA authorizes Plaintiffs to seek judicial review of the Air Force’s failure to

timely respond to Plaintiffs’ request without further exhausting any administrative remedies.

                                     REQUEST FOR RELIEF

             WHEREFORE, Plaintiffs request that this Court enter a judgment:

             (1) declaring that the Air Force has violated FOIA by failing to provide the requested

records as soon as practicable;

             (2) declaring that the Air Force has violated FOIA by failing to timely respond to

Plaintiffs’ FOIA requests;

             (3) ordering that the Air Force make all requested records available to Plaintiffs

promptly;

             (4) retaining jurisdiction over this case to rule on any assertions by the Air Force that

any responsive records, in whole or in part, are exempt from disclosure;
                                                 14
      Case 1:18-cv-12077-JGK Document 12 Filed 01/03/19 Page 15 of 15



        (5) awarding Plaintiffs’ litigation costs and reasonable attorneys’ fees in this action;

and

        (6) ordering such other relief as the Court may deem just and proper.

DATED: December 20, 2018                    Respectfully Submitted,

                                            /s/ Thomas J. Cmar        .
                                            Thomas J. Cmar (TC 8791)
                                            Earthjustice
                                            1101 Lake Street, Suite 405B
                                            Oak Park, IL 60301
                                            T: (312) 257-9338
                                            E: tcmar@earthjustice.org

                                            Mychal R. Ozaeta (to be admitted pro hac vice)
                                            Earthjustice
                                            1617 John F. Kennedy Blvd., Suite 1130
                                            Philadelphia, PA 19103
                                            T: (215) 717-4529
                                            E: mozaeta@earthjustice.org

                                            Melissa Legge (admission pending)
                                            Earthjustice
                                            48 Wall Street, 15th Fl.
                                            New York, NY 10005
                                            T: (212) 823-4978
                                            E: mlegge@earthjustice.org

                                            Counsel for Plaintiffs Hispanic Federation,
                                            Alianza Nacional de Campesinas, GreenLatinos,
                                            Labor Council for Latin American Advancement,
                                            National Hispanic Medical Association, and
                                            Southwest Environmental Center




                                              15
